The real estate was improperly taxed as non-resident. At the time of the assessment, George. H. Randall, one of the tenants in Common, was in the possession and occupation of the premises. The selectmen knew of his ownership and occupancy, and that his absence on the first of April, 1894, was only temporary. He never refused to be taxed for the whole property. It should have been assessed as resident to George H. Randall. P.S., c. 56, ss. 14, 22, 24; Perley v. Stanley, 59 N.H. 587; Perham v. Fibre Co.,64 N.H. 2.
If under any circumstances the property could have been taxed to the Mica Company, it could not have been taxed as non-resident, because that corporation was a domestic one, with its principal place of business in Grafton, where its articles of association had been filed. Perham v. Fibre Co., supra. George H. Randall never requested that the property be taxed as non-resident, and the plaintiff is not estopped from objecting to the improper assessment which rendered the collector's sale invalid. This view renders it unnecessary to consider the other objections to the tax title. The exceptions to the order for an accounting are waived.
Exceptions overruled.
YOUNG, J., did not sit: the others concurred.